Citation Nr: 1204611	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a substantive appeal received on September 18, 2008, was timely filed.

2.  Entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

The Veteran's timeliness claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that the September 2008 Substantive Appeal (on VA Form 9) was untimely.  

The Veteran's earlier effective date claim comes before the Board from a May 2009 rating decision of the VA RO in New Orleans, Louisiana, which granted service connection for a psychiatric disability, effective December 4, 2008.  

The issue of entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 2005 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD.

2.  The Veteran submitted a timely notice of disagreement in February 2006.

3.  The RO issued a statement of the case in May 2008.

4.  The RO did not receive the Veteran's substantive appeal until September 2008, more than one year following the July 2005 decision and more than 60 days following the May 2008 statement of the case..



CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal in response to the RO's July 2005 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 20.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2011).

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2011); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).  

A veteran may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2011).

A July 2005 rating decision denied service connection for chronic prostatitis with prostatic hypertrophy and service connection for colon polyps, and denied a petition to reopen a previously denied claim of entitlement to service connection for a psychiatric disability.  The Veteran was notified of this decision on July 20, 2005.  In February 2006, he filed a notice of disagreement.  A statement of the case was issued in May 2008.  In correspondence dated on May 21, 2008, accompanying the statement of the case, the Veteran was informed that he had 60 days from the date of the statement of the case or the remainder of the one-year period from the date he was notified of the determination being appealed to file his substantive appeal, whichever was longer.  As the 60 days from the date of the statement of the case was longer, the Veteran thus had until July 21, 2008, to file an appeal.

On September 18, 2008, the RO recorded receipt of the Veteran's substantive appeal (on VA Form 9).  In a letter dated in October 2008, the RO informed the Veteran that his Substantive Appeal was not timely filed, and that the record on his appeal was closed.  In October 2008, the Veteran submitted a notice of disagreement as to the issue of the timeliness of the appeal.  A statement of the case on the issue of timeliness was issued in January 2010.  The Veteran submitted his substantive appeal on the timeliness issue to the RO in February 2010.

It is clear from the record that the Veteran did not file a Substantive Appeal within the 60 days from the date the RO mailed the May 2008 statement of the case or within the remaining one-year period from the date of the mailing of the notification of the July 2005 rating decision.  The evidence of record also does not establish that the Veteran requested an extension of time from the RO in order to do so.  

A substantive appeal must be filed with the Agency of Original Jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104 (West 2002).  In this case, there is no evidence that a timely substantive appeal was received by the originating agency prior to the receipt of the untimely substantive appeal at the RO on September 18, 2008. 

The Board finds that the Veteran was given proper notification of the unfavorable rating decision and the laws and regulations in the May 2008 statement of the case.  Specifically, the mailing of the statement of the case falls under the "presumption of regularity" for business documents.  Absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The presumption of regularity is overcome only by clear evidence to the contrary.  No clear evidence is shown in this case to rebut the presumption of regularity.  Therefore, the date of mailing of the statement of the case, May 21, 2008, will be presumed to be the same as the date of the cover letter on the statement of the case.  38 C.F.R. § 20.302 (2011).  

With respect to a veteran's contention that he was never notified of a previous RO decision or of his right to appeal that decision, the presumption of regularity applies to the mailing of notice of the RO decision to the veteran at his last known address of record.  A veteran's mere assertion of non-receipt of notice of a RO decision is not clear evidence to rebut the presumption of proper mailing.  Evans v. Brown, 9 Vet. App. 273 (1996).  As applied to this case, any assertion of non-receipt of the statement of the case does not provide a basis for excusing the Veteran's failure to submit an appeal within the time limit.

The Board further notes that, it has been found that a substantive appeal could be timely filed, even though a statement of the case had not yet been issued by the RO.  Archbold v. Brown, 9 Vet. App. 124 (1996).  Following his February 2006 notice of disagreement, the Veteran submitted two lay statements, prior to the issuance of his May 2008 statement of the case.  In the first statement dated in May 2006, the Veteran requested review of his appeal by a Decision Review Officer (DRO).  The Veteran indicated that he was enclosing new information regarding his situation.  He stated that he was currently in treatment for PTSD at the VA in Shreveport and readjustment counseling through the Vet Center in Shreveport.  The Veteran also reported that his home was destroyed by Hurricane Rita.  In the second statement dated in November 2006, the Veteran stated that he was "sending the attached medical reports and ask that they be considered in connection with the appeal that I have filed for service connection for PTSD, prostatitis, and colon polyps."  

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  According to the regulation, the substantive appeal must set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202 (2011).

The Board finds that the Veteran's statements dated in May 2006 and November 2006 cannot be construed as substantive appeals.  Neither statement sets forth detailed bases in support of his assertions that the RO inappropriately denied his service connection claims.  Thus, those statements cannot be construed as a substantive appeal, since they do not satisfy the criteria for a substantive appeal.  38 C.F.R. § 20.202 (2011).

Further, the RO promptly notified the Veteran in October 2008 that the appeal was untimely, effectively closing the case, and informed him of his rights to appeal that determination.  The evidence does not show that VA performed any action that could be construed as continuing the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected); Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002). 

In forming this opinion, the Board has considered the Veteran's lay statements in support of his appeal.  Specifically, throughout his appeal, the Veteran has asserted that the May 21, 2008, correspondence attached to the statement of the case letter was unclear.  After reading this correspondence, the Veteran believed that he had one year from the date of the statement of the case, or until May 21, 2009, to file his substantive appeal.  In the correspondence, the Veteran understood the "action that you have appealed" to be the May 2008 statement of the case, instead of the July 2005 rating decision.  The Board understands the argument presented by the Veteran, but unfortunately, the law is clear.  A substantive appeal must be filed with the AOJ within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104 (West 2002).  In this case, there is no evidence that the substantive appeal was received by the originating agency prior to its receipt at the RO on September 18, 2008. 

In summary, because the Veteran did not file a timely Substantive Appeal with respect to the July 2005 rating decision, the Veteran's claim with respect to the timeliness of the appeal is denied.


ORDER

The Veteran's substantive appeal, received on September 18, 2008, was not timely filed to perfect a timely appeal of the RO's July 2005 decision.  The appeal is denied.


REMAND

The Board regrets the additional delay of this appeal.  However, a remand is required before the remaining claim can be properly adjudicated.  

The Veteran filed a timely notice of disagreement in June 2009 in response to a May 2009 rating decision which granted service connection for a psychiatric disability, effective December 4, 2008.  The Veteran appealed the effective date assigned.  To date, the RO has not responded to the Veteran's June 2009 notice of disagreement with a statement of the case addressing the earlier effective date issue.  The Board finds that a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the Veteran's claim of entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for a psychiatric disability.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires to perfect and appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


